United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2696MN
                                  _____________

Mitchell Luskin,                     *
                                     *
                    Appellant,       *
                                     * Appeal from the United States
        v.                           * District Court for the District
                                     * of Minnesota.
State Farm Fire & Casualty Company, *
an Illinois Corporation,             *       [UNPUBLISHED]
                                     *
                    Appellee.        *
                               _____________

                           Submitted: February 9, 1998
                               Filed: February 20, 1998
                                _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

      This declaratory judgment action concerns a personal liability umbrella policy
coverage dispute between Mitchell Luskin and State Farm Fire & Casualty Company
(State Farm). Luskin brought this action after he was sued by his twelve-year-old son
for personal injury damages exceeding the limits of his automobile insurance policy.
Relying on a household exclusion in the umbrella policy, State Farm denied coverage
and the district court held the household exclusion was valid and enforceable under


      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
Minnesota law. Having carefully reviewed the case and having considered de novo the
disputed issues of state law, we conclude no error of law appears. As a federal court
sitting in diversity, we are in no position to extend Minnesota law, and we thus affirm
the decision of the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-